DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species III, drawn to claims 9-13, in the reply filed on December 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the cooler" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  To further prosecution, the examiner believes this limitation to be --the storage container--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,215,234 to Pasley.
Pasley discloses a storage container securing system, comprising:
a coupling member (42) positionable in a strap slot (via 40) of a storage container (22), wherein the coupling member comprises a stop feature (the circular latch that engages with 40) on a first end of the coupling member and a first locking feature (connection means to attach the coupling member to the respective base) on an opposite, second end of the coupling member; and a base (16) positionable below the storage container and comprising a second locking feature (connection means to attach the base to the coupling means) that is removably securable to the first locking feature to selectively lock a storage container to the base, as in claim 9.
Pasley also discloses the stop feature is a bend in the coupling member (figure 6), as in claim 10, and the base forms part of an automobile body (24, a mounting plate 24 for attachment to the underside of a vehicle frame), as in claim 11, as well as the coupling member has a rectangular cross section (as best seen in figures 1 and 6), as in claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasley, as applied above.
Pasley discloses the invention substantially as claimed.  However, Pasley does not disclose the material the coupling ember in constructed from.  It is common knowledge in the prior art to manufacture components for securing systems from cold rolled steel in the same field of endeavor for the purpose of increasing the yield strength by cold-forming steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coupling member out of cold rolled steel in order to increase the yield strength by cold working the material, particularly in the bend sections.  The selection of a known material based on its suitability for its intended use is a design consideration within the level of skill of one skilled in the art  and supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), MPEP 2144.07.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to container securing systems:

U.S. Patent Number 10,865,015 to Brennan; U.S. Patent Number 10,550,609 to Llewellyn et al.; U.S. Patent Number 10,227,047 to Purvis et al.; U.S. Patent Number 9,352,698 to Romanelli; U.S. Patent Number 9,120,427 to Wolski; U.S. Patent Number 8,567,650 to Read et al.; U.S. Patent Number 7,156,273 to Morris; U.S. Patent Number 6,962,067 to Chapman; U.S. Patent Number 6,298,695 to Vezina et al.; U.S. Patent Number 4,495,787 to Comstock; U.S. Patent Number 4,191,034 to Froess et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
February 3, 2021